United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, CLEVELAND
ANNEX, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1572
Issued: May 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant, through her attorney, filed a timely appeal from the May 6,
2010 decision of the Office of Workers’ Compensation Programs affirming the termination of
wage-loss compensation and certain medical benefits. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits and certain medical benefits effective May 6, 2010.
On appeal, appellant’s attorney contends that the Office’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 1997 appellant, then a 39-year-old casual clerk, filed a traumatic injury claim
alleging that on that date she sustained an injury to her right leg when a colleague rolled a bulk
mail carrier into her by mistake. The Office accepted a right leg contusion/laceration, tear of the
Achilles tendon, tendinitis and right leg cellulitis. It paid medical and wage-loss compensation
benefits. Appellant underwent approved surgery to repair her right Achilles tendon on
October 23, 2000. She did not return to work.
In a report dated November 8, 2008, Dr. Franklin B. Price, a treating physician, stated
that, as a result of the June 24, 1997 employment injury, appellant had diminished range of
motion and pain upon motion with paravertebral lumbar muscle spasm and pain upon
dorsiflexion and plantar flexion of the right foot. He opined that she was unable to work.
On January 20, 2009 the Office referred appellant to Dr. Robert M. Furnich, for a second
opinion. In a February 5, 2009 report, Dr. Furnich found that she did have any residuals of the
work-related injury. He found no signs of active or single episode of prior cellulitis or of active
tendinitis. Dr. Furnich noted that the partial Achilles tendon had been repaired and there was no
functional residual with regard to the Achilles tendon. The sole physical finding, which was
more subjective than objective, was sensitivity to the posterior incision. Dr. Furnich opined that
appellant was totally disabled due to unrelated medical conditions and needed a functional
capacity evaluation to determine her restrictions in all capacities.
In a March 3, 2009 report, Dr. Price noted that examination of the right ankle area
revealed that the right Achilles tendon area remained quite swollen and tender compared to the
left. Appellant had considerable pain upon palpitation of this area that was severe enough that
she walked with a cane. Dr. Price found that she was still disabled from the June 24, 1997
employment injury.
By letter dated May 8, 2009, the Office referred appellant to Dr. Timothy Nice, a
Board-certified orthopedic surgeon, to resolve the conflict in medical opinion between Dr. Price
and Dr. Furnich with regard to her continuing disability, residuals and capacity for work. In a
May 28, 2009 report, Dr. Nice noted appellant’s subjective complaints of having pain in her right
tendon but stated that there was nothing on physical examination that established a dysfunctional
tendon. He noted that, even if she did have a dysfunctional tendon, it would not necessarily
cause pain but would cause a dysfunction in terms of her walking, running or climbing steps and
stairs. There was nothing in appellant’s file to indicate that she had any nerve injury with the
abrasion/laceration she sustained. Dr. Nice noted that she came in wearing a regular shoe and
not a protective device over the tendon or sock to protect the clothes from rubbing the skin on the
back of her leg. Therefore, he was “suspect about how sensitive this area really is.” From the
standpoint of the accepted right leg abrasion/contusion and cellulitis, these pathologies had each
healed and resolved. Dr. Nice opined that, based on appellant’s allowed and accepted
conditions, there was no long-term residuals that would prevent her from returning to the type of
work she previously performed. He recommended a magnetic resonance imaging (MRI) scan of
the Achilles tendon of the right leg and a visit to a qualified orthopedic surgeon to discuss further
conservative modalities that might help her. Dr. Nice noted that another issue was whether
appellant had any nerve pathology in that wound area and that could cause increased sensitivity
2

in her wound. He stated that this “should all be sorted out but that these conditions all set aside I
think she certainly could return to a sedentary type of work working six to eight hours a day
where she could alternatively sit, stand, walk, have breaks and limit her lifting to 20 to 40 pounds
with intermittent bending and stooping with no squatting, kneeling or climbing.” Dr. Nice noted
that appellant had other medical conditions related to her general health that had nothing to do
with the accepted injury including obesity, diabetes, chronic liver issues and arthritis in both
knees.
In a July 30, 2009 report, Dr. Nice noted that, aside from a small scar, appellant had no
significant residuals of the right leg abrasion, contusion, wound and her tendinitis symptoms had
subsided. Appellant had a subsequent injury to her knee when she was pushed by another
worker at Stouffer’s in October 1997 and was treated by surgery in 1998 for a torn medical
meniscus. She sustained another injury to her right knee when she was in an automobile
accident and again underwent knee surgery in 2003. Dr. Nice found full plantar flexion and
dorsiflexion of appellant’s ankle and aside from hypersensitivity of the skin. There was no
significant residual of the accepted tendinitis, abrasion or the contusion. Dr. Nice stated that the
abrasion and contusion symptoms subsided within a two- to three-month period. He noted that
appellant’s operation on October 23, 2000 was not a formal repair but a debridement and, aside
from hypersensitivity of the skin in the area where she had the original wound, there was no
significant residual of the accepted conditions in terms of functional disability. Dr. Nice also
discussed her medical history and stated that her back condition was unrelated to her
employment injury. Based on her work-related conditions, appellant could perform her date-ofinjury job; but the fact that she was unable to work was not based on the employment injury she
sustained in 1997. Dr. Nice concluded that her ongoing right knee and back complaints were
unrelated to her employment injury but due to low back pain and a small herniated disc at L5.
On September 2, 2009 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation.
It also proposed terminating medical benefits for her leg
abrasion/contusion, single episode of right leg cellulitis and Achilles tendinitis. The Office kept
appellant’s claim open for medical treatment for hypersensitivity of the wound area around the
incision for the Achilles tendon surgery. Appellant did not submit new evidence responding to
the proposed termination.
By decision dated October 6, 2009, the Office finalized the termination of appellant’s
monetary and medical benefits.
On October 6, 2009 appellant requested a telephonic hearing.
In a July 9, 2009 note, Dr. Price stated that appellant was still having stabbing pains in
her right Achilles tendon which was injured in 1997 with dysfunction. In a November 7, 2009
note, he stated that she still had stabbing pain in her right Achilles tendon. Upon examination,
appellant’s right ankle revealed that the Achilles tendon area remained quite swollen and tender
compared to the left. She had pain upon dorsiflexion and plantar flexion of the ankle and foot.
Although there was no active cellulitis or infection present, the right Achilles tendon area was
much more swollen than the left with pain upon palpitation. Dr. Price advised that appellant
remained disabled from the June 24, 1997 employment injury. He also noted that she had seen
him once a month for the past three years for her injury and it was necessary for her claim to be
3

reopened. In a December 5, 2009 note, Dr. Price listed his impression as poor surgical repair of
the right Achilles tendon. On December 19, 2009 he again noted appellant’s complaint of severe
pain in her right Achilles tendon and opined that she might need repeat surgery. Appellant
continued to walk with a limp and stumbling antalgic gait. In a February 2, 2010 report,
Dr. Price listed his impression as tear of the right Achilles tendon with inadequate surgical repair
resulting in chronic pain and residual swelling.
In an October 14, 2009 report, Dr. Daniel Leizman, a Board-certified physiatrist, noted
that appellant presented that date for follow up of injuries sustained to her right knee and right
ankle in a work-related injury claim sustained on June 24, 1997. He assessed her with right
infected abrasion or friction burn of the hip, thigh, leg and ankle, right contusion of knee and
lower leg, right cellulitis or abscess of unspecified site, right open wound of knee, leg and ankle
with tendon involvement and right knee Achilles bursitis. In a November 4, 2009 report,
Dr. Leizman noted a right infected abrasion or friction burn of the hip, thigh, leg and ankle and
recommended continued follow up with her primary care physician.
At the hearing held on February 18, 2010, appellant testified that she did not have
problems with her right leg before her work injury. Following surgery did not feel better and
was never pain-free. Appellant was given a boot to wear and physical therapy. She testified that
she needed a cane to walk.
In a January 19, 2010 report, Dr. Patrick J. Getty, a Board-certified orthopedic surgeon,
diagnosed posterior left ankle pain, status post report Achilles’ tendon repair. In a February 4,
2010 report, he diagnosed right ankle pain and right ankle subcutaneous inflammation. Dr. Getty
recommended a combination of both a boot to rest soft tissues and as a course of physical
therapy for rehabilitation.
In a January 27, 2010 report, Dr. Peter Young, a Board-certified radiologist, interpreted
an MRI scan of appellant’s ankle as showing mild subcutaneous edema involving the medial and
lateral ankle which is nonspecific. He also found no evidence of acute fracture or dislocation;
however, he noted a thickening of the Achilles tendon consistent with tendinopathy and no
partial or full-thickness tear.
In an April 12, 2010 report, Dr. Shana Miskovsky, a Board-certified orthopedic surgeon,
stated that as the structure of appellant’s foot and ankle was intact and that there was no tendon
tear and no significant arthritic changes. Appellant’s pain, which did not improve with rest or
being off her foot, was more consistent with a neurologic type of problem, including a crush-type
injury to the nerve that could result in chronic regional pain syndrome. Dr. Miskovsky noted that
appellant was trying to avoid taking medication. She encouraged appellant to work with the
anesthesia pain service. The only other option would be amputation of appellant’s leg if the pain
became severe and recalcitrant to therapy. Dr. Miskovsky noted that appellant had diffused
tenderness to the lightest touch globally throughout the right lower extremity which was more
consistent with a nerve crush sequela. She found that the Achilles tendon had healed and was
repaired properly.
By decision dated May 6, 2010, the Office hearing representative affirmed the
October 6, 2009.
4

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 It may not terminate compensation without establishing
that the disability ceased or that it is no longer related to the employment.3 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.4 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability. To terminate authorization for
medical treatment, the Office must establish that a claimant no longer has residuals of an
employment-related condition that requires further medical treatment.5
Section 8123(a) of the Act provides in pertinent part: If there is a disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.6 In situation where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficient well rationalized and based upon a proper factual background, must
be given special weight.7
ANALYSIS
The Office accepted that appellant sustained a right leg contusion/laceration, tear of the
Achilles tendon, tendinitis and right leg cellulitis as a result of the June 24, 1997 work injury.
Appellant received wage-loss compensation for disability and medical benefits for ongoing
treatment. She underwent surgery on October 23, 2000 to repair her right Achilles tendon.
Appellant has not worked since the date of her surgery. Her treating physician, Dr. Price, found
that she was totally disabled due to residuals of her employment-related injury. The second
opinion physician, Dr. Furnich, found that appellant’s residuals from her work-related injury
resolved without further disability. Due to a conflict in medical opinion between her treating
physician and the second opinion physician, the Office referred her to Dr. Nice for an impartial
medical examination.
Dr. Nice conducted an extensive review of the medical evidence and a physical
examination. Based on appellant’s accepted work-related conditions, she could perform her
date-of-injury job. Dr. Nice opined that her right leg abrasion/laceration and cellulitis had healed
without residuals. Appellant had two subsequent injuries to her knee that were not related to her
federal employment. Dr. Nice explained that her other medical conditions related to her general
2

I.J., 59 ECAB 408 (2008); Fermin G. Olacoaga, 13 ECAB 102, 104 (1961).

3

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

4

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

health, her obesity, diabetes, chronic liver issues and arthritis to both knees and were unrelated to
her work injury. Although appellant had subjective complaints of pain in her right tendon there
was nothing on physical examination that established a dysfunctional tendon. Dr. Nice further
noted that even if she did have a dysfunctional tendon it would not necessarily cause pain. He
concluded that appellant was no longer disabled due to the accepted employment conditions.
Dr. Nice noted that the only remaining injury that required further medical treatment was
hypersensitivity of her skin in the area of the original wound. The Office properly gave special
weight to the well-rationalized opinion of Dr. Nice, the impartial medical examiner and
terminated appellant’s compensation for wage-loss and medical benefits for the other remaining
medical conditions.
The Board does not find that the evidence submitted before the Office hearing
representative was sufficient to overcome the special weight of the medical opinion evidence
given to the impartial medical examiner. The subsequent opinions of Dr. Price basically reiterate
his opinion that appellant continued to have residuals and be disabled from the employment
injury. The Board has long held that reports from a physician who was on one side of a medical
conflict that an impartial specialist resolved are generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner or to create a new conflict.8
The Board also finds that the opinions of the remaining physicians are insufficient to
overcome the weight of the impartial medical examiner. Dr. Leizman noted appellant’s
employment injury and assessed various injuries to her right leg. However, he never explained
how these injuries were still related to the employment injury that occurred over 12 years prior to
his report. Dr. Young interpreted appellant’s MRI scan but rendered no opinion as to whether
her subsequent conditions were disabling or required further medical treatment. Dr. Getty also
reviewed the MRI scan but also did not provide an opinion as to how her current right ankle
condition was causally related to the distant employment injury. Furthermore, he appears
unaware that appellant had any subsequent injuries. Dr. Miskovsky does not attribute appellant’s
current conditions to her employment injury. The Board also notes that Dr. Miskovsky clearly
indicates that appellant’s Achilles tendon has healed as it was properly repaired. Accordingly,
the Board finds that the Office properly terminated appellant’s compensation benefits and all
medical benefits except for treatment of hypersensitivity of the scar tissue.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and certain medical benefits effective October 6, 2009.

8

I.J., 59 ECAB 408 (2008).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2010 is affirmed.
Issued: May 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

